Citation Nr: 1113925	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  07-24 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Johnson, Law Clerk







INTRODUCTION

The Veteran had active military service from June 1967 to March 1969.

This matter comes before the Board of Veterans' Appeal (Board) on appeal of a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In November 2007, the Veteran was scheduled to testify at a hearing conducted before a Decision Review Officer (DRO) at the RO but failed to report.  Later, in October 2008, the Veteran was scheduled to testify at a hearing conducted before a Veterans Law Judge but withdrew this request in a written statement approximately one week before the hearing.  Thus, the Veteran's hearing requests are considered to be withdrawn, and the Board will proceed to adjudicate his appeal based on the evidence of record.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2010).  

After issuance of the most recent supplemental statement of the case in November 2007, the Veteran submitted additional evidence with a waiver of consideration of such evidence by the agency of original jurisdiction.  The Board accepts this evidence for inclusion into the record on appeal.  38 C.F.R. §§ 20.800, 20.1304.


FINDING OF FACT

The Veteran has PTSD with major depression as a result of his fear of hostile military activity during his service in the Republic of Vietnam.


CONCLUSION OF LAW

PTSD with major depression was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

With regard to the current appeal, the Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issue adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to this claim.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) & Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006);  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court has held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This requirement includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As will be discussed in further detail in the following decision, the Board finds that, in resolving all reasonable doubt in favor of the Veteran, the evidence of record supports the grant of service connection for PTSD.  Accordingly, in light of this complete grant of the benefit sought on appeal, any further discussion of VA's duty to notify and to assist the Veteran in his appeal is not necessary.  

Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110;  38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995). 

Entitlement to service connection for PTSD requires medical evidence diagnosing PTSD in accordance with the DSM-IV, a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a).  Where the claimed stressor is not related to combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2010); Cohen v. Brown, 10 Vet. App. 128 (1997).  Evidence denoting participation in combat includes award of decorations such as the Combat Action Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, and decorations such as the Bronze Star Medal that have been awarded with a Combat "V" device.

In this case, the Veteran's DD 214 noted that he was a personnel specialist while in-service.  The Veteran did not receive any decorations or medals denoting participation in combat.  Where VA determines that the veteran did not engage in combat with the enemy, or that the veteran did engage in combat with the enemy but the claimed stressor is not related to such combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Cohen v. Brown, 10 Vet. App. 128 (1997).

With regards to the corroboration of stressors, the Board observes the recent amendment to 38 C.F.R. § 3.304 concerning stressors based on a veteran's "fear of hostile military or terrorist activity."  Specifically, the amendment provides that, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . , and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  75 Fed. Reg. at 39,852.

Here, the Veteran's reported stressors include being attacked by the Viet Cong on two occasions while assigned with the 145th Combat Aviation Battalion at Bien Hoa Air Base in Vietnam.  See Veteran's statement from March 2006.  He claims that his first stressful incident occurred when he first arrived at Bien Hoa Air Base in August 1967.  The Veteran stated that he boarded a bus to Long Binh for in-processing and during that trip the bus was attacked by mortars and small-fire.  The Veteran noted that the only place to hide during the attack was in a ditch on the side of the road.  He reported that he did not have a weapon at the time.  Additionally, he stated that a soldier near him was shot to death and he heard that two more soldiers that were ahead of him were also killed.  He stated that this incident scared him to death and when the bus finally arrived at Long Binh there was no one there to help him cope with what happened.

The Veteran claims that his second stressful incident occurred during the Tet Offensive.  Id.  He stated that this was the worse experience of his life.  The Veteran noted that he spent the whole week in bunkers trading fire with the Viet Cong.  During this battle, he stated that they had to move to different locations and that required him to run across flight lines in the midst of heavy tracer fire.  The Veteran reported seeing three troops shot and killed.  He recalled seeing tons of dead Viet Cong and when he did a search and body count of the dead Viet Cong he noted that many of their bodies were burnt to a crisp from napalm.  The Veteran stated that this experience is something that he has never been able to get over.  See Veteran's statement from January 2006.

The Veteran's service personnel records indicate that he was stationed in Vietnam with the 145th Combat Aviation Battalion in the summer of 1968.  See Service Personnel Records received in March 2006.  The Veteran's DD-214 also indicates that his last duty assignment was with the 145th Combat Aviation Battalion.  An internet article confirms that the 145th Combat Aviation Battalion was stationed in Bien Hoa during the Battle of Bien Hoa and the Tet Offensive, when the Veteran served with that battalion.  See Internet Article from July 2006.  

As previously discussed herein, one of the Veteran's stressors occurred when, upon his arrival at Bien Hoa Air Base in Vietnam, he boarded a bus to Long Binh for in-processing.  During that trip, the bus was attacked by mortars and small-fire.  The only place to hide during the attack was in a ditch on the side of the road.  The Veteran did not have a weapon at the time.  A soldier near to the Veteran was shot to death, and he heard that two more soldiers that were ahead of him were also killed.  He stated that this incident scared him to death, and, when the bus finally arrived at Long Binh, there was no one there to help him cope with what happened.  The Veteran's second stressor involves moving to different locations while under enemy fire during the Tet Offensive.  See Veteran's statement from March 2006.  

These stressors are consistent with the circumstances, conditions, and hardships of the Veteran's service.  Indeed, his presence in Bien Hoa during the Battle of Bien Hoa and the Tet Offensive has been confirmed.  There is no clear and convincing evidence to the contrary.  Clearly, such in-service stressors relate to the Veteran's "fear of hostile military . . . activity."  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  

Further, with regard to the question of whether a diagnosis of PTSD is appropriate, the Board notes that the evidence of record reflects that the Veteran has undergone numerous VA outpatient mental status evaluations and psychiatric examinations since February 2006.  The objective findings shown at these various evaluations and examinations reflect diagnoses of PTSD and a mood disorder.  

For the sake of brevity, and in light of the grant of the Veteran's claim for service connection for PTSD, the Board will not enter into a detailed discussion of these numerous psychiatric evaluations and examinations.  Rather, the Board notes that of paramount importance in this appeal is that the most recent medical evidence of record is a report of a mental status evaluation completed in October 2010.  The examining physician noted that he has treated the Veteran since April 2010.  Significantly, following a complete mental status evaluation, the examiner diagnosed moderate to severe PTSD status post Vietnam combat exposure and major depression with suicidal ideation "both since at least his return from [V]ietnam in 1968."  Of further importance in this matter is the fact that the examiner diagnosis and opinion are consistent with the other medical evidence of record which reflect treatment for, and evaluation of, PTSD or PTSD symptomatology and are based on the same stressors as the Veteran has reported throughout the current appeal (e.g., those that the Board has discussed herein).  

As the Veteran's claimed stressors are related to his "fear of hostile military . . . activity" and are consistent with the circumstances, conditions, or hardships of his service (with no clear and convincing evidence to the contrary), and as a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressors are adequate to support a diagnosis of PTSD, the Board finds that the Veteran's lay testimony alone establishes the occurrence of his claimed in-service stressor.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  Further, medical evidence associates the Veteran's diagnosed PTSD and major depression with these in-service stressors.  See October 2010 VA outpatient psychiatric evaluation report.  Accordingly, and resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for PTSD with major depression is warranted.  


ORDER

Entitlement to service connection for PTSD with major depression is granted.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


